DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-26, 28-34, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, and 16-20 of U.S. Patent No. 10,833,991 (hereinafter Patent’991). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 21, 28, and 33 have been eliminated from patent claims 1, 8, and 13 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant application claim 21:                            Patent’991 claim 1:
A first node comprising: 
A first node comprising: 
one or more processors; and 
one or more processors; and 

one or more computer-readable media storing instructions that, when executed, cause the one or more processors to perform acts comprising: 

determining a routing path associated with sending data from the first node to a second node; 
determining a routing path associated with sending data from the first node to a second node; 
determining that the second node is located in a second network that is different than a first network at which the first node is located; 
determining that the first node is part of a first network and that the second node is part of a second network; 
identifying, based at least in part on determining that the second node is located in the second network, a third node along the routing path that is located in the first network and a fourth node along the routing path that is located in the second network;
identifying, based at least in part on determining that the second node is part of the second network, a third node that is part of the first network and a fourth node that is part of the second network, wherein the third node and the fourth node are disposed along the routing path between the first node and the second node;
generating source routing data for sending the data, the source routing data comprising a first address and a second address, the first address being of a first address format including a short address format and the second address including a long address format, the first address identifying the third node and the second address identifying the fourth node and the short address format being utilized in the first network and the long address format being utilized in the second network; and 
generating source routing data for sending the data, the source routing data comprising: 
a first address identifying the third node, the first address being of a first address format, wherein the first address being of the first address format is based at least in part on the first node and the third node being part of the first network; and a second address identifying the fourth node, the second address being of a second address format that comprises a larger address space than the first address format, wherein the second address being of the second address format is based at least in part on the fourth node being part of the second network; 

sending, from the first node, the data based at least in part on the source routing data.

sending, from the first node and to the third node, the data with the source routing data.



As to claim 22, this claim is fully disclosed in Patent’991 claim 2.
As to claim 23, this claim is fully disclosed in Patent’991 claim 3.
As to claim 24, this claim is fully disclosed in Patent’991 claim 4.

As to claim 26, this claim is fully disclosed in Patent’991 claim 6.

Instant application claim 28:                            Patent’991 claim 8:
A bridge node comprising:

A bridge node comprising:
one or more processors; and

one or more processors; and 
one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform acts comprising: 

one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform acts comprising: 

receiving, from a first node, data and first source routing data for the data, the first source routing data comprising a first address and a second address, the first address being of a first address format and the second address being of a second address format that is longer than the first address format, the first address identifying the first node and the second address identifying the bridge node, the first node being associated with a first network and the bridge node being associated with a second network; 

receiving, from a first node associated with a first network, data and first source routing data for the data, the first source routing data comprising: a first address identifying the first node, the first address being of a first address format, wherein the first address format corresponds with the first node being associated with the first network; and a second address identifying the bridge node, the second address being of a second address format that is longer than the first address format, wherein the second address format corresponds with the bridge node being associated with a second network; 

determining a routing path associated with sending the data to a second node, the routing path including an intermediate node, the intermediate node being of the first address format;

determining a routing path associated with sending the data to a second node;

determining that the second node is associated with the second network;

determining that the second node is associated with the second network; 

generating, based at least in part on determining that the second node is associated with the second network, second source routing data comprising a third address that identifies the second node associated with the 

the third address being of the first address format based at least in part on the second node being associated with the second network; and 



sending the data with the second source routing data.



As to claim 29, this claim is fully disclosed in Patent’991 claim 9.
As to claim 30, this claim is fully disclosed in Patent’991 claim 10.
As to claim 31, this claim is fully disclosed in Patent’991 claim 11.
As to claim 32, this claim is fully disclosed in Patent’991 claim 12.

Instant application claim 33:                            Patent’991  claim 13:
A method comprising:

A method comprising: 

determining, by a first node, a routing path associated with sending data from the first node to a second node;

determining, by a first node that is part of a first network, a routing path associated with sending data from the first node to a second node; 

determining, by the first node, that the second node is located in a second network that is different than a first network at which the first node is located;

determining, by the first node, that the second node is part of a second network; 

identifying, based at least in part on determining that the second node is located in the second network, a third node along the routing path that is located in the first network and a fourth node along the routing path that is located in the second network; and

identifying, based at least in part on determining that the second node is part of the second network, a third node along the routing path that is part of the first network; 
identifying, based at least in part on determining that the second node is part of the second network, a fourth node along the routing path that is part of the second network; and 

sending, based at least in part on identifying the third node and the fourth node, the data and source routing data for the data, the 

a first address corresponding with the third node, the first address being of a first address format, wherein the first address format is associated with the first network; and 
a second address corresponding with the fourth node, the second address being of a second address format that is longer than the first address format, wherein the second address format is associated with the second network.



As to claim 34, this claim is fully disclosed in Patent’991 claim 14.
As to claim 37, this claim is fully disclosed in Patent’991 claim 16.
As to claim 38, this claim is fully disclosed in Patent’991 claim 17.
As to claim 39, this claim is fully disclosed in Patent’991 claim 18.
As to claim 40, this claim is fully disclosed in Patent’991 claims 19 and 20.

Allowable Subject Matter
Claims 27 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 03/21/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476